                         United States District Court
                       Western District of North Carolina
                              Charlotte Division

       Otequise Lenard Miller,        )              JUDGMENT IN CASE
                                      )
            Petitioner(s),            )                3:21-cv-00062-MOC
                                      )             3:18-cr-00380-MOC-DSC
                 vs.                  )
                                      )
               USA,                   )
           Respondent(s).             )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s June 18, 2021 Order.

                                               June 18, 2021
